


109 HR 5763 IH: George Washington Memorial Parkway

U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5763
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2006
			Mr. Wolf introduced
			 the following bill; which was referred to the
			 Committee on Resources,
			 and in addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the exchange, between the Secretary of the
		  Interior and the Secretary of Transportation, of administrative jurisdiction of
		  Federal land at the George Washington Memorial Parkway in McLean, Virginia, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 George Washington Memorial Parkway
			 Boundary Revision Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)The Federal Highway Administration’s
			 Turner-Fairbank Highway Research Center is adjacent to the George Washington
			 Memorial Parkway and national park lands associated with the parkway that are
			 owned by the United States.
				(2)Therefore, a new
			 access road was constructed to allow unrestricted access to the Farm’s
			 administrative and maintenance area and to support the Research Center’s
			 security measures.
				(3)The heightened
			 security at the Research Center and at the Central Intelligence Agency, which
			 is in immediate proximity to the Research Center, put new restrictions on
			 unauthorized entry onto controlled property that affects employees, visitors,
			 volunteers, and others seeking access to the administrative and maintenance
			 area of the Claude Moore Colonial Farm.
				(4)The Federal Highway
			 Administration and the National Park Service have each selected a parcel of
			 adjacent land to be transferred related to the new access road to the Farm and
			 to provide for a visible buffer outside the perimeter fence of the Research
			 Center for needed security.
				(5)The National Park
			 Service has placed use restrictions on another parcel of land for the benefit
			 of the Research Center.
				(6)The Federal
			 Highway Administration and the National Park Service have signed an agreement
			 to effect the transfer of administrative jurisdiction of the land and the use
			 restriction between the George Washington Memorial Parkway and the Research
			 Center.
				(b)PurposeThe
			 purpose of this Act is to authorize, direct, facilitate, and expedite the
			 transfer of administrative jurisdiction of certain Federal land in accordance
			 with the terms and conditions of this Act.
			3.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)AgreementThe term Agreement means the
			 agreement titled Agreement Between the National Park Service and the
			 Federal Highway Administration-Turner Fairbanks Research Center dated
			 September 11, 2002.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)Research
			 centerThe term Research Center means the Federal
			 Highway Administration’s Turner-Fairbank Highway Research Center.
			(4)FarmThe
			 term Farm means the Claude Moore Colonial Farm.
			(5)MapThe
			 term Map means the map titled, GWMP - Claude Moore Proposed
			 Boundary Adjustment, numbered 850,82003, and dated April 2004, which
			 the Secretary shall make available for public inspection in the appropriate
			 offices of the National Park Service.
			4.Administrative
			 jurisdiction transfer
			(a)Transfer of
			 jurisdictionThe Secretary and the Secretary of Transportation
			 are authorized to exchange administrative jurisdiction over the approximately
			 0.342 acre of land under the jurisdiction of the Department of the Interior
			 within the boundary of the George Washington Memorial Parkway, generally
			 depicted as B on the Map, and the approximately 0.479 acres of
			 land under the jurisdiction of the Department of Transportation within the
			 boundary of the Research Center and adjacent to the boundary of the George
			 Washington Memorial Parkway, generally depicted as A on the
			 Map.
			(b)Use
			 restrictionThe Secretary shall restrict the use of 0.139 acre of
			 land within the boundary of the George Washington Memorial Parkway immediately
			 adjacent to part of the north perimeter fence of the Research Center, generally
			 depicted as C on the Map, by prohibiting the storage,
			 construction, or installation of any item that may obstruct the view from the
			 Research Center into the George Washington Memorial Parkway.
			(c)Reimbursement or
			 considerationThe transfer of administrative jurisdiction under
			 subsection (a) shall occur without reimbursement or consideration.
			(d)Compliance with
			 agreement
				(1)In
			 generalThe National Park Service and the Federal Highway
			 Administration shall comply with all terms and conditions of the Agreement
			 regarding the transfer of administrative jurisdiction, management, and
			 maintenance of the lands discussed in the Agreement.
				(2)Access to
			 restricted landThe Secretary shall allow the Research Center
			 access to the land restricted by the Secretary under subsection (b) for the
			 purpose of complying with the Research Center’s responsibilities under the
			 Agreement referenced in paragraph (1). All such responsibilities shall be
			 carried out in compliance with the Agreement, including the provisions that the
			 Research Center may take the following actions on the land only after receiving
			 written approval for such activity from the Secretary:
					(A)Pruning or removal
			 of any tree 6 inches or more in diameter.
					(B)Application or use
			 of any pesticide.
					5.Management of
			 transferred lands
			(a)Interior
			 landThe land administrative
			 jurisdiction over which is transferred to the Secretary under section 4(a)
			 shall be included in the boundaries of the George Washington Memorial Parkway
			 and shall be administered by the National Park Service as part of the parkway
			 subject to applicable laws and regulations.
			(b)Transportation
			 landThe land administrative jurisdiction over which is
			 transferred to the Secretary of Transportation under section 4(a) shall be
			 included in the boundary of the Research Center.
			(c)Restricted-use
			 landThe land the Secretary has designated for restricted use
			 under section 4(b) shall be maintained by the Research Center.
			
